Citation Nr: 0638160	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-28 771A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating for degenerative disc 
disease of the lumbar spine, status-post L4-5 discectomy, 
with limited motion, evaluated as 10 percent disabling from 
April 1, 2000.  

2.  Entitlement to a higher rating for left lower extremity 
radiculopathy due to lumbar spine disc disease, with left hip 
strain, evaluated as 0 percent disabling from April 1, 2000, 
and as 10 percent disabling from September 23, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from March 1980 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, and an August 2003 rating decision by the 
St. Petersburg, Florida, RO.

The veteran submitted his original claim for disability 
compensation benefits in November 1999, prior to his 
separation from service.  In March 2000, the veteran was 
granted service connection for what was described as 
degenerative disc disease (DDD) of the lumbar spine, status 
post L4-5 discectomy, under Diagnostic Code 5299-5293 and was 
awarded a 10 percent disability evaluation effective from 
April 1, 2000.  He was also awarded a noncompensable rating 
for left hip strain, also effective from April 1, 2000.  

When the St. Petersburg RO considered the veteran's lumbar 
disc disease in August 2003, it was noted that the rating 
criteria for evaluating intervertebral disc disease had 
changed effective from September 23, 2002.  (The criteria 
allowed for rating neurologic manifestations of disc disease 
separate from orthopedic manifestations, if the separate 
ratings would result in a higher combined rating.  67 Fed. 
Reg. 54345-49 (Aug. 22, 2002).)  The RO consequently awarded 
a separate rating for radiculopathy, and it was characterized 
as including radiculopathy of the left lower extremity with 
left hip strain.  A 10 percent rating was awarded effective 
from the change in the rating criteria-September 23, 2002.  

Given that the veteran has sought on appeal a higher rating 
for all manifestations of his service-connected disc disease, 
and because the two separately rated disabilities each 
represent manifestations of the DDD, the Board has now 
characterized this appeal as including both issues.  

The veteran's service medical records (SMRs) reflect that the 
veteran was diagnosed with subacute low back strain with left 
sciatica and left-sided nerve root irritation with possible 
herniated nucleus pulposus on July 23, 1998.  A magnetic 
resonance imaging (MRI) obtained on July 28, 1998, revealed 
frank left lateral disc herniation at the L4-5 level that 
compromised the left L4 nerve root within the left neural 
foramen and laterally.  On July 29, 1998, the veteran 
underwent a left L-4 partial hemilaminectomy and 
microdiskectomy.  His discharge diagnosis was noted to be L-4 
foraminal disc extrusion.  In September 1998 the veteran was 
noted to have marked improvement in his lower extremity pain.  
Some residual symptomatology was noted on the basis of either 
permanent neurologic dysfunction or lower extremity 
musculoskeletal problems.  In January 1999 the veteran was 
noted to have a sixty to seventy percent improvement in 
radiating leg pain.  

The veteran submitted a notice of disagreement with the 
initial rating for his DDD and left hip strain in October 
2000.  Changes to the regulations pertaining to disabilities 
of the spine were implemented in September 2002 and September 
2003.  A statement of the case was not issued until August 
2003 at which time the RO considered the pre-September 2002 
regulations and the regulations in effect as of September 23, 
2002.  The February 2005 supplemental statement of the case 
did not specifically identify any rating criteria, but it did 
refer to the most recent changes in its analysis.  
(Curiously, the RO referred to the most recently implemented 
criteria as being "old.")  The new regulations, effective 
as of September 26, 2003, have changed the diagnostic codes 
used to evaluate disabilities of the spine in addition to 
changing the criteria.  See 68 Fed. Reg. 51,454-51,458 (Aug. 
27, 2003).  

The RO has not rated the left lower extremity radiculopathy 
under any of the criteria pertinent to neurologic 
manifestations of the disc disease, but instead has rated in 
accordance with criteria by which limitation of motion is 
adjudged, presumably taking into account the left hip motion.  
Whether such limitation of motion is due to neurologic 
abnormality resulting from the DDD is not entirely clear.  In 
order to better ascertain the extent of impairment due to 
both orthopedic and neurologic manifestations of the DDD, 
another examination is necessary.  A remand for an 
examination will also give the RO opportunity to specifically 
address in a SSOC the most recent version of the rating 
criteria and allow the veteran opportunity to respond.

Additionally, the veteran included private medical records 
relating to his DDD at the time he filed his substantive 
appeal.  A note on a prescription from Cardiology Associates 
dated in January 2002 includes a diagnosis of lumbar disc 
bulging and recommends that the veteran stay home from work 
for a week.  No treatment records were included.  A one-page 
medical record from Harborside Surgery Center dated in 
February 2002 included diagnoses of epidural fibrosis, DDD 
L4-5 and L5-S1, and lumbar radiculopathy.  No other treatment 
reports were included from Harborside Surgery Center.

On his substantive appeal the veteran reported that he had 
flare-ups requiring bed rest, lost time from work, and the 
need for medical attention.  The most recent private 
treatment record on file is an MRI from S.W. Florida Regional 
Imaging, dated in February 2003.  In order to evaluate the 
veteran's DDD the RO should request all medical records 
relating to the veteran's DDD.  The RO should also determine 
whether the veteran has undergone any treatment for his DDD 
at a VA facility.  

(The veteran is hereby notified that it is the veteran's 
responsibility to report for any examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2005).)  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
Veterans Claims Assistance Act of 
2000 (VCAA) notice in accordance 
with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes 
an explanation of the information or 
evidence needed to establish an 
effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO must 
review the claims file and ensure 
that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with 
and satisfied in accordance with 
38 C.F.R. § 3.159 (2005).  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
DDD of the lumbar spine, including 
neurological and/or radicular 
symptoms.  After securing the 
necessary releases, the RO should 
obtain those records that have not 
previously been secured.  The RO 
should specifically determine 
whether the veteran has obtained 
treatment at a VA medical facility.  

3.  The veteran should be afforded 
VA orthopedic and neurologic 
examinations to assess his current 
disability status.  The claims file, 
a copy of the pre-September 2002 
rating criteria and the changes made 
effective in September 2002 and 
September 2003 should be made 
available to and reviewed by the 
examiner(s) prior to the 
examination(s).  Any indicated 
evaluations, studies, and tests 
deemed necessary by the examiner(s) 
should be accomplished and any such 
results must be included in the 
examination report.  All clinical 
findings necessary to apply rating 
criteria found at 38 C.F.R. § 4.71a 
(2002), 38 C.F.R. § 4.71a (2003), 
and the newest criteria used to 
evaluate diseases and injuries of 
the spine found at 38 C.F.R. § 4.71a 
(2006) should be made.  Range of 
motion studies must be conducted and 
all functional losses should be 
identified, such as pain on use, 
weakness, incoordination, 
fatigability, etc.  Functional 
losses should be equated to 
additional loss of range of motion.  
Such studies should include the left 
hip.  If the examiner finds that 
disc syndrome or its residuals 
seemingly affects peripheral nerves, 
such neurologic manifestations 
should be specifically evaluated.  
Each nerve seemingly affected by 
disc syndrome should be evaluated 
separately.  The neurologic 
impairment should be described as 
mild, moderate, moderately severe, 
or severe.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate both issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include specific 
recitation of the newest rating 
criteria effective from 
September 26, 2003.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

